DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "44" and "46" have both been used to designate the same part in Fig. 2..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 10, and 14 objected to because of the following informalities:  
Claim 1, line 1 and claim 14, line 1 should recite “automatically cooking and cutting”.
Claim 1, line 11 and claim 14, line 3 on page 12 should add a comma after “turned on”.
Claim 2, line 3 and claim 14, line 5 on page 11 should recite “said oven being hollow” to be consistent.
Claim 10, line 2 appears to recite substantially the same matter as claim 1 (i.e., both claims 1 and 10 recite the oven including a heating element.
Claim 10, line 5 should add a comma after “said oven”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said heating element" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that claims 2 and 10, which depend from claim 1, each recite “a heating element”. It is further noted that claims 2 and 10 appear to be reciting substantially the same subject matter as claim 1 in reciting that said oven has/includes a heating element. Appropriate correction is required.
Claims 2-13 are rejected based on the dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1-3, 6-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavri (U.S. 2018/0338504 A1) and Sciuto (U.S. 5,873,294 A). Examiner notes that claim 2, and its depending claims, includes reference to Serious Eats (Serious Eats, Pizza Hack: Broil Your Pies) as evidence of well-known heating arrangements and not as combination for obviousness. Claim 12 includes reference to Thompson (Thompson, Think twice before you toss your oven manual (pictures)) as evidence of well-known oven displays and not as combination for obviousness. Claim 13 includes reference to Amazon (Amazon, Certified Appliance Accessories 50-Amp Appliance Power Cord) as evidence of well-known oven components and not as combination for obviousness. 
In regards to claim 1, Lavri describes an automated pizza oven assembly for automatically cooking a cutting a pizza (Lavri, pars. 2 and 4), said assembly comprising: an oven having an entry and an exit (Lavri, oven 250 of Fig. 2); a conveyor extending through said entry and said exit (Lavri, stone conveyor 251 of Figs. 2-3), said conveyor having a pizza being positionable thereon (Lavri, Id.), said conveyor transporting the pizza through said oven wherein said oven is configured to cook the pizza (Lavri, stone conveyor 251 of Figs. 2-3; par. 75); a cutting unit being coupled to and extending away from said oven (Lavri, par. 60 – the automated food handling device  or a second automated food handling device can move the pizza to a cutting station); and a control unit being coupled to said oven (Lavri, pars. 15, 62, 74, 84; controller 104 of Fig. 1), said control unit being in communication with said heating element in said oven, said conveyor and said cutting unit (Lavri, par. 62 – automated pizza making system is controlled by a controller that oversees and monitors all facets of the system), said control unit controlling operational parameters of said heating element, said conveyor and said cutting unit (Lavri, pars. 59, 62, 84).
Lavri does not explicitly describe the cutting unit being positioned above said conveyor. Lavri does describe using an automated food handling device to move the pizza from the oven to the cutting station (Lavri, par. 60).  Lavri further provides that conveyors can be used to move the pizza from station to station as an alternative to the automated food handling device (Lavri, par. 56).  Moreover, it is well-known in the art that pizzas are typically cut from above. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to move the pizza from the oven using a conveyor to the cutting station which includes the cutters located above the conveyor.  The motivation to do so is to move the pizza from the oven to the cutting station, to cut based on the order, and towards the packaging station without human interaction to improve hygiene.
While Lavri describes a cutting station with a cutter that is able to slice the pizza into different sizes (Lavri, par. 60), Lavri does not explicitly describe said cutting unit including a plurality of blades, each of said blades radiating outwardly from a central point of said cutting unit, said blades being urged downwardly onto the pizza when said cutting unit is turned on wherein said cutting unit is configured to cut the pizza into a plurality of slices. Sciuto describes a tool for cutting pizzas into pieces of the same size that uses a series of radial blades (Sciuto, Fig. 3; col. 2, lines 26-28 and 56-62). Both Lavri and Sciuto are directed towards devices that cut pizza into slices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to use a multi-blade cutting mechanism where the blades are arranged radially and moved towards the pizza to cut said pizza. The motivation to do so is to quickly cut the pizza into slices and to do so in a uniformly to help ensure the product is consistent.
In regards to claim 2, Lavri describes the assembly according to claim 1, wherein said oven has a top wall, a bottom wall and an outer wall extending therebetween (Lavri, oven 250 of Fig. 3), said outer wall having a front side, a back side, a first lateral side and a second lateral side (Lavri, Fig. 3 – claim is merely identifying the sides of a wall), oven being hollow (Lavri, Fig. 2 – stone conveyor 251 is going through the oven 250 which requires a hollow structure), said entry extending through said back side (Lavri, Figs. 2-3), said exit extending through said front side (Lavri, Id.), said oven having a heating element being positioned within said oven (Lavri, oven 250 of Fig. 2; pars. 59). 
Lavri does not explicitly describe said heating element being positioned adjacent to said top wall. The top wall is one of a limited number of places that the heating element can be located (i.e., on the top wall, bottom wall, and outer wall extending therebetween).  Moreover, it is well-known in the art that pizza can be cooked from above by a heating element (see Serious Eats, page 4). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to position a heating element adjacent to one of the limited number of walls (i.e., the top wall).
In regards to claim 3, Lavri describes the assembly according to claim 1, wherein said conveyor comprises a plurality of rollers (Lavri, stone conveyor 251 of Fig. 3), said plurality of rollers being spaced apart from each other and being distributed along a line extending through said entry and said exit in said oven (Lavri, Id.). 
In regards to claim 6, Lavri does not explicitly describe the assembly according to claim 2, wherein said cutting unit comprises an arm having a first end and a second end, said first end being coupled to said top wall of said oven having said arm extending beyond said exit of said oven. Sciuto describes a tool for cutting pizza that includes an arm (Sciuto, arm 3 of Fig. 1) having a first end and a second end (Sciuto, Fig. 1). Sciuto does not describe the first end being coupled to the top wall of the oven. However, neither the specification nor the claims provide a reason or motivation for having the cutting unit coupled to the top wall of the oven, or any advantages of doing so.  Accordingly, it is considered a design choice to mount the cutting unit to the oven to keep the parts of the assembly together.
Neither Lavri nor Sciuto describe the second end being spaced upwardly from the conveyor belt.  However, as noted with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to move the pizza of Lavri from the oven using a conveyor to the cutting station using a conveyor.  Lavri further describes carrying the cut pizza to packaging stations (Lavri, par. 60).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to cut the pizza while it is still on a conveyor.  The motivation to do so is to reduce the amount of handling that needs to be done with the pizza to improve hygiene.
In regards to claim 7, Lavri does not explicitly describe the assembly according to claim 6, wherein said cutting unit comprises a disk having a bottom surface and a top surface, said top surface being coupled to said second end of said arm having said bottom surface being directed toward said belt. However, Sciuto describes a tool for cutting pizza that has a plate 6 that is coupled to the arm 3 on the top end of the plate and a bottom surface directed towards the cutting surface (Sciuto, Fig. 1; col. 2, lines 29-41). For similar reasons as provided with respect to claim 6, from which claim 7 depends, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to include a plate above the cutting surface and attached to the rod.
In regards to claim 8, Lavri does not explicitly describe the assembly according to claim 7, wherein said cutting unit includes an actuator being coupled to said bottom surface, said actuator extending downwardly toward said belt when said actuator is turned on, said actuator being retracted toward said disk when said actuator is turned off, said actuator having a distal end with respect to said bottom surface of said disk. Lavri describes pivoting blades used for cutting pizza toppings that uses a motor to actuate the blades to cut the toppings (Lavri, par. 88). Sciuto does not describe an actuator to extend the blades towards the cutting surface.  Rather, Sciuto describes a semi-automatic tool that uses spring compression to semi-automate the cutting process such that the spring returns the blade to the original position after compression (Sciuto, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to further automate the cutting station using a motor to actuate the blades and cut the pizza into slices.  The motivation is to limit human involvement in the pizza cooking and preparation process.
In regards to claim 9, Lavri does not explicitly describe the assembly according to claim 8, wherein each of said blades has a primary end and a bottom edge, said bottom edge of each of said blades being sharpened, said primary end of each of said blades being coupled to said distal end of said actuator, each of said blades being oriented to extend along a line being oriented perpendicular to a vertical axis of said actuator, said blades radiating around said actuator having said bottom edge being directed toward said belt of said conveyor, said bottom edge cutting through the pizza when said actuator is turned on. 
Sciuto describes radial blades, which have a sharp end, that have a primary end that attaches the blades to plate and to a rod 5 (Sciuto, Fig. 1). Sciuto further describes blades that are oriented to extend along a line being oriented perpendicular to a vertical axis of said actuator, said blades radiating around the rod having said bottom edge being directed toward a cutting surface, said bottom edge cutting through the pizza when said actuator is turned on (Sciuto, col. 1, lines 42-67; Fig. 1; claim 1). 
Sciuto does not describe the blades being coupled to an actuator. Rather, the rod 5 of Sciuto is pushed by a cantilever arm 3 to push the blades 7 downward to cut (Sciuto, col. 1, lines 33-52). However, as provided with respect to claim 8, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to further automate the cutting station using a motor to actuate the blades and cut the pizza into slices (i.e., replace the cantilever with a motor to push the rod downward). 
In regards to claim 11, Lavri describes the assembly according to claim 10, wherein said control unit includes a keypad being coupled to said oven (Lavri, controller interface 201 of Fig. 3; par. 49 and 74), said keypad being electrically coupled to said control circuit (Lavri, Id.), said keypad including a plurality of buttons that are each depressible for programming operational parameters into said control circuit (Lavri, Id.), said operational parameters including power on and power off, cooking time of the pizza, cooking temperature for the pizza and rotation speed of the conveyor (Lavri, Id.).
In regards to claim 12, Lavri describes the assembly according to claim 10, wherein said control unit includes a display being coupled to said oven (Lavri, controller interface 201 of Fig. 3; par. 49 and 74 – monitoring system), said display being electrically coupled to said control circuit (Lavri, Id.). 
Lavri does not explicitly describe said display displaying indicia comprising words to communicate selected operational parameters of said control circuit. However, it is well-known in the art that an oven display can display words to communicate the selected parameters of the oven (see Thompson, Fig. 6 of 9 on page 7).  Moreover, Lavri describes a user being able to access the computer-based controller through a dedicated interface, website, or mobile device.  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to display indicia comprising words to provide a user with information about the system.  The motivation to do so is to help ensure a user selects the correct options, can monitor the orders, and diagnosis errors.
In regards to claim 13, Lavri does not describe the assembly according to claim 10, further comprising a power cord being coupled to said oven, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said oven, said distal end having a male plug being electrically coupled thereto for inserting in a power source comprising a female electrical outlet. However, it is well-known in the art that ovens include a power cord to connect the electronics of the oven with a power source (see Amazon).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to connect the electrical components of Lavri to a power source with a power cord to power the oven electronics. 
Claim(s) 4-5, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavri and Sciuto as applied to claims 1 and 3 above, and further in view of Corey (U.S. 6,707,014 B1). Examiner notes that claim 14 includes reference to Serious Eats, Thompson, and Amazon as evidence of well-known features and not as combination for obviousness.
In regards to claim 4, Lavri describes the assembly according to claim 3, , said respective roller being rotated in a first direction when said motor is turned on (Lavri, Figs. 2 and 7; pars. 74-75, 83-84).
Lavri does not explicitly describe wherein said conveyor comprises a motor being coupled to a respective one of said rollers. Corey describes a conveyor oven for cooking food items that uses a motor 80 attached to a sprocket 26 of a roller 72 to rotate the conveyor loop 28 (Corey, Fig. 21; col. 8, lines 4-22). Lavri and Corey are both directed towards conveyor ovens for food items. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Corey to rotate the conveyor belt using a motor attached to one of the rollers.  The motivation to do so is to use a mechanism that can be easily adjusted (i.e., sped up or down) to adjust the cooking time.
In regards to claim 5, Lavri describes the assembly according to claim 4, said belt having the pizza being positioned thereon (Lavri, Fig. 2; par. 75). 
Lavri does not describe wherein said conveyor comprises a belt being wrapped around said plurality of rollers such that said belt extends through said entry and said exit in said oven, said belt travelling into said entry and out of said exit when said motor is turned on thereby facilitating the pizza to be cooked. Corey describes a conveyor oven for food items that includes portions of the conveyor that are located outside the entrance and exit of the oven (Corey, Fig. 1).  it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Corey to extend the stone conveyor to out of the oven at the entrance and exit. The motivation to do so is to reduce handling between the pizza preparation section of the oven.
In regards to claim 10, Lavri describes the assembly according to claim 1, wherein: said oven includes a heating element (Lavri, par. 59); and said control unit comprises a control circuit being coupled to said oven said control circuit being electrically coupled to each of said heating element (Lavri, par. 62).
Lavri does not explicitly describe said conveyor includes a motor; said cutting unit includes an actuator. Corey describes a conveyor oven for cooking food items that uses a motor 80 attached to a sprocket 26 of a roller 72 to rotate the conveyor loop 28 (Corey, Fig. 21; col. 8, lines 4-22). For similar reasons as provided with respect to claim 4, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Corey to rotate the conveyor belt using a motor attached to one of the rollers.  Additionally, for similar reasons as provided with respect to claim 8, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to further automate the cutting station using a motor to actuate the blades and cut the pizza into slices. Furthermore, while Lavri does not explicitly describe a motor and actuator. Lavri describes the control unit being in electrical communication with all facets of the system to allow the automated pizza making system to control and monitor the system from preparation, to cooking, to cutting, and to packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to further modify Lavri in view of Sciuto to electrically couple the motor and actuator to the control unit. 
In regards to claim 14, it is noted that claim 14 appears to recite similar subject matter as claims 1-13 and is therefore rejected for similar reasons as claims 1-13.  Specifically, Lavri describes an automated pizza oven assembly for automatically cooking a cutting a pizza (Lavri, pars. 2 and 4), said assembly comprising: an oven having an entry and an exit (Lavri, oven 250 of Fig. 2), said oven having a top wall, a bottom wall and an outer wall extending therebetween (Lavri, oven 250 of Fig. 3), said outer wall having a front side, a back side, a first lateral side and a second lateral side (Lavri, Fig. 3 – claim is merely identifying the sides of a wall), oven being hollow (Lavri, Fig. 2 – stone conveyor 251 is going through the oven 250 which requires a hollow structure, said entry extending through said back side (Lavri, Figs. 2-3), said exit extending through said front side, said oven having a heating element being positioned within said oven (Lavri, Id.); a conveyor extending through said entry and said exit (Lavri, stone conveyor 251 of Figs. 2-3), said conveyor having a pizza being positionable thereon (Lavri, Id.), said conveyor transporting the pizza through said oven wherein said oven is configured to cook the pizza, said conveyor comprising: a plurality of rollers (Lavri, stone conveyor 251 of Fig. 3), said plurality of rollers being spaced apart from each other and being distributed along a line extending through said entry and said exit in said oven (Lavri, Id.);said respective roller being rotated in a first direction when said motor is turned on (Lavri, Figs. 2 and 7; pars. 74-75, 83-84); and said belt having the pizza being positioned thereon (Lavri, Fig. 2; par. 75); a cutting unit being coupled to and extending away from said oven (Lavri, par. 60 – the automated food handling device  or a second automated food handling device can move the pizza to a cutting station), ; and a control unit being coupled to said oven (Lavri, pars. 15, 62, 74, 84; controller 104 of Fig. 1), said control unit being in communication with said heating element in said oven, said conveyor and said cutting unit (Lavri, par. 62 – automated pizza making system is controlled by a controller that oversees and monitors all facets of the system), said control unit controlling operational parameters of said heating element, said conveyor and said cutting unit (Lavri, pars. 59, 62, 84), said control unit comprising: 12 a control circuit being coupled to said oven said control circuit being electrically coupled to each of said heating element, said motor associated with said conveyor and said actuator associated with said cutting unit (Lavri, par. 59); a keypad being coupled to said oven (Lavri, controller interface 201 of Fig. 3; par. 49 and 74), said keypad being electrically coupled to said control circuit (Lavri, Id.), said keypad including a plurality of buttons that are each depressible for programming operational parameters into said control circuit, said operational parameters including power on and power off, cooking time of the pizza, cooking temperature for the pizza and rotation speed of the conveyor (Lavri, Id.); and a display being coupled to said oven (Lavri, controller interface 201 of Fig. 3; par. 49 and 74 – monitoring system), said display being electrically coupled to said control circuit (Lavri, Id.).
Lavri does not explicitly describe the cutting unit being positioned above said conveyor. Lavri does describe using an automated food handling device to move the pizza from the oven to the cutting station (Lavri, par. 60).  Lavri further provides that conveyors can be used to move the pizza from station to station as an alternative to the automated food handling device (Lavri, par. 56).  Moreover, it is well-known in the art that pizzas are typically cut from above. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to move the pizza from the oven using a conveyor to the cutting station which includes the cutters located above the conveyor.  The motivation to do so is to move the pizza from the oven to the cutting station, to cut based on the order, and towards the packaging station without human interaction to improve hygiene.
While Lavri describes a cutting station with a cutter that is able to slice the pizza into different sizes (Lavri, par. 60), Lavri does not explicitly describe said cutting unit including a plurality of blades, each of said blades radiating outwardly from a central point of said cutting unit, said blades being urged downwardly onto the pizza when said cutting unit is turned on wherein said cutting unit is configured to cut the pizza into a plurality of slices. Sciuto describes a tool for cutting pizzas into pieces of the same size that uses a series of radial blades (Sciuto, Fig. 3; col. 2, lines 26-28 and 56-62). Both Lavri and Sciuto are directed towards devices that cut pizza into slices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to use a multi-blade cutting mechanism where the blades are arranged radially and moved towards the pizza to cut said pizza. The motivation to do so is to quickly cut the pizza into slices and to do so in a uniformly to help ensure the product is consistent.
Lavri does not explicitly describe said heating element being positioned adjacent to said top wall. The top wall is one of a limited number of places that the heating element can be located (i.e., on the top wall, bottom wall, and outer wall extending therebetween).  Moreover, it is well-known in the art that pizza can be cooked from above by a heating element (see Serious Eats, page 4). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to position a heating element adjacent to one of the limited number of walls (i.e., the top wall).
Lavri does not explicitly describe wherein said conveyor comprises a motor being coupled to a respective one of said rollers. Corey describes a conveyor oven for cooking food items that uses a motor 80 attached to a sprocket 26 of a roller 72 to rotate the conveyor loop 28 (Corey, Fig. 21; col. 8, lines 4-22). Lavri and Corey are both directed towards conveyor ovens for food items. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Corey to rotate the conveyor belt using a motor attached to one of the rollers.  The motivation to do so is to use a mechanism that can be easily adjusted (i.e., sped up or down) to adjust the cooking time.
Lavri does not describe wherein said conveyor comprises a belt being wrapped around said plurality of rollers such that said belt extends through said entry and said exit in said oven, said belt travelling into said entry and out of said exit when said motor is turned on thereby facilitating the pizza to be cooked. Corey describes a conveyor oven for food items that includes portions of the conveyor that are located outside the entrance and exit of the oven (Corey, Fig. 1).  it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Corey to extend the stone conveyor to out of the oven at the entrance and exit. The motivation to do so is to reduce handling between the pizza preparation section of the oven.
Lavri does not explicitly describe wherein said cutting unit comprises an arm having a first end and a second end, said first end being coupled to said top wall of said oven having said arm extending beyond said exit of said oven. Sciuto describes a tool for cutting pizza that includes an arm (Sciuto, arm 3 of Fig. 1) having a first end and a second end (Sciuto, Fig. 1). Sciuto does not describe the first end being coupled to the top wall of the oven. However, neither the specification nor the claims provide a reason or motivation for having the cutting unit coupled to the top wall of the oven, or any advantages of doing so.  Accordingly, it is considered a design choice to mount the cutting unit to the oven to keep the parts of the assembly together.
Neither Lavri nor Sciuto describe the second end being spaced upwardly from the conveyor belt.  However, as noted with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to move the pizza of Lavri from the oven using a conveyor to the cutting station using a conveyor.  Lavri further describes carrying the cut pizza to packaging stations (Lavri, par. 60).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to cut the pizza while it is still on a conveyor.  The motivation to do so is to reduce the amount of handling that needs to be done with the pizza to improve hygiene.
Lavri does not explicitly describe wherein said cutting unit comprises a disk having a bottom surface and a top surface, said top surface being coupled to said second end of said arm having said bottom surface being directed toward said belt. However, Sciuto describes a tool for cutting pizza that has a plate 6 that is coupled to the arm 3 on the top end of the plate and a bottom surface directed towards the cutting surface (Sciuto, Fig. 1; col. 2, lines 29-41). For similar reasons as provided above, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to include a plate above the cutting surface and attached to the rod.
Lavri does not explicitly describe wherein said cutting unit includes an actuator being coupled to said bottom surface, said actuator extending downwardly toward said belt when said actuator is turned on, said actuator being retracted toward said disk when said actuator is turned off, said actuator having a distal end with respect to said bottom surface of said disk. Lavri describes pivoting blades used for cutting pizza toppings that uses a motor to actuate the blades to cut the toppings (Lavri, par. 88). Sciuto does not describe an actuator to extend the blades towards the cutting surface.  Rather, Sciuto describes a semi-automatic tool that uses spring compression to semi-automate the cutting process such that the spring returns the blade to the original position after compression (Sciuto, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to further automate the cutting station using a motor to actuate the blades and cut the pizza into slices.  The motivation is to limit human involvement in the pizza cooking and preparation process.
Lavri does not explicitly describe wherein each of said blades has a primary end and a bottom edge, said bottom edge of each of said blades being sharpened, said primary end of each of said blades being coupled to said distal end of said actuator, each of said blades being oriented to extend along a line being oriented perpendicular to a vertical axis of said actuator, said blades radiating around said actuator having said bottom edge being directed toward said belt of said conveyor, said bottom edge cutting through the pizza when said actuator is turned on. 
Sciuto describes radial blades, which have a sharp end, that have a primary end that attaches the blades to plate and to a rod 5 (Sciuto, Fig. 1). Sciuto further describes blades that are oriented to extend along a line being oriented perpendicular to a vertical axis of said actuator, said blades radiating around the rod having said bottom edge being directed toward a cutting surface, said bottom edge cutting through the pizza when said actuator is turned on (Sciuto, col. 1, lines 42-67; Fig. 1; claim 1). 
Sciuto does not describe the blades being coupled to an actuator. Rather, the rod 5 of Sciuto is pushed by a cantilever arm 3 to push the blades 7 downward to cut (Sciuto, col. 1, lines 33-52). However, as provided with respect to claim 8, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lavri in view of Sciuto to further automate the cutting station using a motor to actuate the blades and cut the pizza into slices (i.e., replace the cantilever with a motor to push the rod downward). 
Lavri does not explicitly describe said display displaying indicia comprising words to communicate selected operational parameters of said control circuit. However, it is well-known in the art that an oven display can display words to communicate the selected parameters of the oven (see Thompson, Fig. 6 of 9 on page 7).  Moreover, Lavri describes a user being able to access the computer-based controller through a dedicated interface, website, or mobile device.  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to display indicia comprising words to provide a user with information about the system.  The motivation to do so is to help ensure a user selects the correct options, can monitor the orders, and diagnosis errors.
Lavri does not describe he assembly according further comprising a power cord being coupled to said oven, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said oven, said distal end having a male plug being electrically coupled thereto for inserting in a power source comprising a female electrical outlet. However, it is well-known in the art that ovens include a power cord to connect the electronics of the oven with a power source (see Amazon).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to connect the electrical components of Lavri to a power source with a power cord to power the oven electronics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761